




EXHIBIT 10.19
Adobe Systems Incorporated
Deferred Compensation Plan


Originally Effective December 2, 2006
Amended and Restated Effective November 13, 2014



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
Article 1 Definitions
1
Article 2 Selection, Enrollment, Eligibility
7
 
2.1    Selection by Committee
7
 
2.2    Enrollment and Eligibility Requirements; Commencement of Participation
7
 
2.3    Termination of a Participant’s Eligibility
8
Article 3 Deferral Commitments/Company Contribution Amounts/ Company Restoration
Matching Amounts/Vesting/Crediting/Taxes
9
 
3.1    Minimum Deferrals
9
 
3.2    Maximum Deferral
10
 
3.3    Election to Defer; Effect of Election Form
10
 
3.4    Withholding and Crediting of Annual Deferral Amounts
11
 
3.5    Company Contribution Amount
11
 
3.6    Company Restoration Matching Amount
12
 
3.7    Crediting of Amounts after Benefit Distribution
12
 
3.8    Vesting
13
 
3.9    Crediting/Debiting of Account Balances
13
 
3.10    FICA and Other Taxes
15
Article 4 Scheduled Distribution; Unforeseeable Financial Emergencies
15
 
4.1    Scheduled Distribution
15
 
4.2    Changes to Scheduled Distributions
16
 
4.3    Unforeseeable Emergencies
17
Article 5 Change in Control Benefit
17
 
5.1    Change in Control Benefit
17
 
5.2    Payment of Change in Control Benefit
18
Article 6 Termination Benefit    
18
 
6.1    Termination Benefit
18
 
6.2    Payment of Termination Benefit
18
 
6.3    Small Account Balances
19
Article 7 Disability Benefit
19
 
7.1    Disability Benefit
19
 
7.2    Payment of Disability Benefit    
19
Article 8 Death Benefit
20
 
8.1    Death Benefit
20


-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


Page



 
8.2    Payment of Death Benefit
20
Article 9 Beneficiary Designation
20
 
9.1    Beneficiary
20
 
9.2    Beneficiary Designation; Change; Spousal Consent
20
 
9.3    Acknowledgment
21
 
9.4    No Beneficiary Designation
21
 
9.5    Doubt as to Beneficiary
21
 
9.6    Discharge of Obligations
21
Article 10 Leave of Absence
21
 
10.1    Paid Leave of Absence
21
 
10.2    Unpaid Leave of Absence
21
 
10.3    Leaves Resulting in Separation from Service
22
Article 11 Termination of Plan, Amendment or Modification
22
 
11.1    Termination of Plan
22
 
11.2    Amendment
23
 
11.3    Plan Agreement
23
 
11.4    Effect of Payment
23
Article 12 Administration
23
 
12.1    Committee Duties
23
 
12.2    Administration Upon Change in Control
24
 
12.3    Agents
24
 
12.4    Binding Effect of Decisions
24
 
12.5    Indemnity of Committee
24
 
12.6    Employer Information    
25
Article 13 Other Benefits and Agreements
25
 
13.1    Coordination with Other Benefits
25
Article 14 Claims Procedures
25
 
14.1    Presentation of Claim
25
 
14.2    Notification of Decision
25
 
14.3    Review of a Denied Claim
27
 
14.4    Arbitration/Interest on Unpaid Amounts/Controlling Law
28
 
14.5    Exhaustion of Plan’s Claims and Review Procedures Required
29
Article 15 Trust
29
 
15.1    Establishment of the Trust
29


-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


Page



 
15.2    Interrelationship of the Plan and the Trust
29
 
15.3    Distributions From the Trust
30
Article 16 Miscellaneous
30
 
16.1    Unfunded Status of Plan
30
 
16.2    Unsecured General Creditor
30
 
16.3    Designated Payment Date
30
 
16.4    Employer’s Liability
30
 
16.5    No Guarantees Regarding Tax Treatment
31
 
16.6    Nonassignability
31
 
16.7    Not a Contract of Employment
31
 
16.8    Furnishing Information
31
 
16.9    Terms
31
 
16.10    Captions
31
 
16.11    Governing Law
32
 
16.12    Notice
32
 
16.13    Successors
32
 
16.14    Spouse’s Interest
32
 
16.15    Validity
32
 
16.16    Incompetent
32
 
16.17    Court Order
33
 
16.18    Distribution in the Event of Income Inclusion Under 409A
33
 
16.19    Deduction Limitation on Benefit Payments
33
 
16.20    Errors in Deferrals or Distributions
34
 
16.21    Apportionment of Costs and Duties
34
 
16.22    Insurance
34




-iii-



--------------------------------------------------------------------------------




ADOBE SYSTEMS INCORPORATED
DEFERRED COMPENSATION PLAN
Originally Effective December 2, 2006
Amended and Restated Effective November 13, 2014
Introduction and Purpose
Adobe Systems Incorporated, a Delaware corporation (the “Company”), having
established the Adobe Systems Incorporated Deferred Compensation Plan (the
“Plan”) effective December 2, 2006 and having last amended and restated the Plan
effective October 31, 2007, hereby again amends and restates the Plan effective
November 13, 2014 (the “Restatement Date”). All Account Balances as of the
Restatement Date shall, to the extent required to comply with Code Section 409A
and related Treasury guidance and Regulations, be payable under the terms and
conditions of the Plan as in effect prior to the Restatement Date.
The purpose of this Plan is to provide specified benefits to selected Directors
and a select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
the Company, and its subsidiaries, if any, that sponsor this Plan. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.
ARTICLE 1
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1    “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of the Participant’s Annual
Accounts. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.
1.2    “Annual Account” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the following amount: (i) the sum of the
Participant’s Annual Deferral Amount, Company Contribution Amount and Company
Restoration Matching Amount for any one Plan Year, plus (ii) Deemed Earnings
thereon, less (ii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Annual Account for such
Plan Year. The Annual Account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.
1.3    “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, Commissions, Performance Shares, Restricted Stock Units, and
Director Fees that a Participant defers in accordance with Article 3 for any one
Plan Year, without regard to whether




--------------------------------------------------------------------------------






such amounts are withheld and credited during such Plan Year. In the event of a
Participant’s Termination, Disability, or death prior to the end of a Plan Year,
such year’s Annual Deferral Amount shall be the actual amount withheld prior to
the occurrence of such event.
1.4    “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) in the case of a Termination Benefit, (A) for the
first annual installment, the vested portion of each Annual Account or
applicable portion(s) thereof shall be calculated as of the close of business on
or around the Participant’s Benefit Distribution Date, as determined by the
Committee, and (B) for remaining annual installments, the vested portion of each
applicable Annual Account or applicable portion(s) thereof shall be calculated
on every anniversary of such calculation date, as applicable; and (ii) in the
case of an Applicable Scheduled Distribution (as defined in Section 4.1), (A)
for the first annual installment, the Cash Deferral Portion (as defined in
Section 4.1), plus Deemed Earnings thereon, shall be calculated as of the close
of business on or around the Scheduled Distribution Date (as defined in Section
4.1), as determined by the Committee, and (B) for remaining annual installments,
the Cash Deferral Portion, plus Deemed Earnings thereon, shall be calculated on
every anniversary of such calculation date, as applicable. Each annual
installment shall be calculated by multiplying the applicable balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual installment payments due to the Participant. By way
of example, if the Participant elects a 10-year Annual Installment Method as the
form of Termination Benefit for an Annual Account or applicable portion thereof,
the first payment shall be 1/10 of the vested balance of such Annual Account or
applicable portion thereof, calculated as described in this definition. The
following year, the payment shall be 1/9 of the vested balance of such Annual
Account or applicable portion thereof, calculated as described in this
definition.
1.5    “Base Salary” shall mean the annual cash compensation from an Employer
relating to services performed during any calendar year. It shall be limited to
base pay earned during any calendar year and shall exclude: Commissions;
distributions from nonqualified deferred compensation plans; bonuses; overtime;
fringe benefits; stock options; employee stock purchase plan benefits; lump sum
cash payout of paid time off in the case of Participants incurring a separation
from service on account of Termination, Disability or death; relocation
expenses; incentive payments; non-monetary awards; Director Fees and other fees;
and automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant and not otherwise
included in the Participant’s income because of Code Sections 125, 402(e)(3),
402(h), or 403(b) pursuant to plans established by any Employer; provided,
however, that all such amounts will be included in compensation only to the
extent that had there been no such plan, the amount would have been payable in
cash to the Employee. Base Salary shall be reduced by Participant contributions
under this Plan.

-2-





--------------------------------------------------------------------------------






1.6    “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.
1.7    “Beneficiary Designation Form” shall mean the form established from time
to time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.
1.8    “Benefit Distribution Date” shall mean a date that triggers distribution
of a Participant’s vested benefits. A Benefit Distribution Date for a
Participant shall be determined upon the occurrence of any one of the following:
(a)    If the Participant Terminates, the Benefit Distribution Date for his or
her vested Account Balance or applicable portion thereof shall be (i) the last
day of the six-month period immediately following the date on which the
Participant Terminates if the Participant is a Key Employee, and (ii) for all
other Participants, the date on which the Participant Terminates; provided,
however, in the event the Participant changes the Termination Benefit election
for one or more Annual Account(s) or applicable portion(s) thereof in accordance
with Section 6.2(b), the Benefit Distribution Date for such Annual Account(s) or
applicable portion(s) thereof shall be postponed in accordance with such
Section 6.2(b); or
(b)    If the Participant dies prior to the complete distribution of his or her
vested Account Balance, the Participant’s Benefit Distribution Date shall be the
date of the Participant’s death; or
(c)    If the Participant becomes Disabled, the Participant’s Benefit
Distribution Date shall be the date on which the Participant has become
Disabled; or
(d)    If (i) a Change in Control occurs with respect to a Participant prior to
the Participant’s Termination, death or Disability, and (ii) the Participant has
elected to receive a Change in Control Benefit as set forth in Article 5, the
Participant’s Benefit Distribution Date shall be the date on which the Change in
Control occurs.
1.9    “Board” shall mean the board of directors of the Company.
1.10    “Bonus” shall mean any compensation, in addition to Base Salary and
Commissions from an Employer, earned by a Participant for services rendered
during an Employer’s fiscal year or such other period provided under any
Employer’s Annual Incentive Plan (the “Annual Incentive Plan”), Profit Sharing
Plan, or any other cash incentive arrangement designated by the Committee, as
further described on an Election Form approved by the Committee in its sole
discretion. Bonuses shall be calculated before reduction for compensation
voluntarily deferred or contributed by the

-3-





--------------------------------------------------------------------------------






Participant and not otherwise included in the Participant’s income because of
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer.
1.11    “Change in Control” shall mean any “change in control event” as defined
in accordance with Treasury guidance and Regulations related to Code
Section 409A; provided, however, that “Change in Control” shall not include a
“change in control event” with respect to an entity other than the Company, nor
shall it include any “change in the effective control of a corporation” under
Treasury Regulations Section 1.409A-3(i)(5)(vi)(A)(i) in which a person or group
acquires less than fifty percent (50%) of the voting power of the stock of the
Company.
1.12    “Change in Control Benefit” shall have the meaning set forth in Article
5.
1.13    “Claimant” shall have the meaning set forth in Section 14.1.
1.14    “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.
1.15    “Commissions” shall mean the cash commissions otherwise payable to a
Participant under an Employer sales incentive plan absent a deferral under this
Plan (as determined by the Committee in compliance with Code Section 409A and
related Treasury guidance and Regulations). Commissions shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant and not otherwise included in the Participant’s income because of
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer.
1.16    “Committee” shall mean the committee described in Article 12.
1.17    “Company” shall mean Adobe Systems Incorporated, a Delaware corporation,
and any successor to all or substantially all of the Company’s assets or
business.
1.18    “Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.
1.19    “Company Restoration Matching Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.6.
1.20    “Death Benefit” shall mean the benefit set forth in Article 8.
1.21    “Deemed Earnings” shall mean the amounts credited or debited on Account
Balances pursuant to Section 3.9.
1.22    “Director” shall mean any member of the Board.

-4-





--------------------------------------------------------------------------------






1.23    “Director Fees” shall mean the annual fees earned by a Director,
including retainer fees and meeting fees, as compensation for serving on the
Board.
1.24    “Disability” or “Disabled” shall mean that a Participant is (i) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Participant’s Employer. The Committee will determine
whether or not a Participant is Disabled based on such evidence as the Committee
deems necessary or advisable.
1.25    “Disability Benefit” shall mean the benefit set forth in Article 7.
1.26    “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.
1.27    “Employee” shall mean a person who is an employee of any Employer.
1.28    “Employer(s)” shall mean the Company and/or any of its subsidiaries (now
in existence or hereafter formed or acquired) that have been selected by the
Board to participate in the Plan and have adopted the Plan as a sponsor.
1.29    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.
1.30    “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferred arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.
1.31    “Key Employee” shall mean any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof) of any
Employer which is a corporation whose stock is publicly traded on an established
securities market or otherwise, as determined by the Committee in accordance
with Code Section 409A and related Treasury guidance and Regulations.
1.32    “Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) who submits an executed Plan Agreement, Election
Form and Beneficiary Designation Form, which are accepted by the Committee, and
(iii) whose Plan Agreement has not terminated.

-5-





--------------------------------------------------------------------------------






1.33    “Performance Shares” shall mean the restricted stock units awarded to
selected Participants designed to vest based on one or more performance
criteria, which units shall be settled by the delivery of Company stock unless
deferral of payout is made pursuant to this Plan.
1.34    “Plan” shall mean the Adobe Systems Incorporated Deferred Compensation
Plan, which shall be evidenced by this instrument and by each Plan Agreement, as
they may be amended from time to time.
1.35    “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by the Employer, the Participant, and the Company.
1.36    “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.
1.37    “Restricted Stock Units” shall mean the restricted stock units awarded
to selected Participants designed to vest based on the passage of time, which
units shall be settled by the delivery of Company stock unless deferral of
payout is made pursuant to this Plan.
1.38     “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.
1.39    “Spouse” shall mean an individual who is legally married to a
Participant and who is treated as the Participant’s spouse under the Code.
1.40    “Terminate the Plan” or “Termination of the Plan” shall mean a
determination that (i) all Participants (or all Participants of one or more
Employers) shall no longer be eligible to participate in the Plan, (ii) all
deferral elections for such Participants shall terminate, and (iii) such
Participants shall no longer be eligible to receive Employer contributions under
this Plan.
1.41     “Termination” or “Terminates” shall mean (i) with respect to an
Employee who is not then a Director, separation from service with all Employers
and other subsidiaries of the Company for any reason other than a leave of
absence, death or Disability, and (ii) with respect to a Director who is not
then an Employee, separation from service as a Director, as determined in each
case in accordance with Code Section 409A and related Treasury guidance and
Regulations. With

-6-





--------------------------------------------------------------------------------






respect to a Participant who serves as both an Employee and Director, or who may
change status between the two, whether there has been a separation from service
shall be determined under the applicable Treasury guidance and Regulations under
Code Section 409A.
1.42    “Termination Benefit” shall mean the benefit set forth in Article 6.
1.43    “Trust” shall mean one or more trusts established by the Company in
accordance with Article 15.
1.44    “Unforeseeable Emergency” shall mean a severe financial hardship as
defined in Treasury Regulations Section 1.409A-3(i)(3)(ii). Accordingly, without
further limiting the definition, an unforeseeable emergency shall include a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s Spouse, the Participant’s
Beneficiary, or the Participant’s dependent (as defined in Code Section 152,
without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B)); loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. For example, the imminent foreclosure of or eviction from the
Participant’s primary residence may constitute an Unforeseeable Emergency. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for the funeral
expenses of a Spouse, a Beneficiary, or a dependent (as defined in Code
Section 152, without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B))
may also constitute an Unforeseeable Emergency. The determination of whether an
“Unforeseeable Emergency” exists shall be determined in the sole discretion of
the Committee.
ARTICLE 2
Selection, Enrollment, Eligibility
2.1    Selection by Committee.  Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.
2.2    Enrollment and Eligibility Requirements; Commencement of Participation. 
(a)    As a condition to participation, each selected Director or selected
Employee who is eligible to participate in the Plan effective as of the first
day of a Plan Year shall complete, execute and return to the Committee a Plan
Agreement, an Election Form and a Beneficiary Designation Form, prior to the
first day of such Plan Year, or such other earlier deadline (such as

-7-





--------------------------------------------------------------------------------






prior to the first day of the Company’s fiscal year) as may be established by
the Committee in its sole discretion. In addition, the Committee shall establish
from time to time such other enrollment requirements as it determines, in its
sole discretion, are necessary.
(b)    A selected Director or selected Employee who first becomes eligible to
participate in this Plan after the first day of a Plan Year must complete these
requirements within 30 days after he or she first becomes eligible to
participate in the Plan, or within such other earlier deadline as may be
established by the Committee, in its sole discretion, in order to participate
for that Plan Year. In such event, such person’s participation in this Plan
shall not commence earlier than the date determined by the Committee pursuant to
Section 2.2(c) and such person shall not be permitted to defer under this Plan
any portion of his or her eligible compensation that is paid with respect to
services performed prior to his or her participation commencement date, except
to the extent permissible under Code Section 409A and related Treasury guidance
or Regulations.
(c)    Each selected Director or selected Employee who is eligible to
participate in the Plan shall commence participation in the Plan on the date
that the Committee determines, in its sole discretion, that the Director or
Employee has met all enrollment requirements set forth in this Plan and required
by the Committee, including returning all required documents to the Committee
within the specified time period. Notwithstanding the foregoing, the Committee
shall process such Participant’s deferral election as soon as administratively
practicable after such deferral election is submitted to and accepted by the
Committee.
(d)    If a Director or an Employee fails to meet all requirements contained in
this Section 2.2 within the period required, that Director or Employee shall not
be eligible to participate in the Plan during such Plan Year.
(e)    If, pursuant to Section 3.3(c), the Committee determines that an election
may be made to defer the payment of performance-based compensation no later than
six months before the end of the performance service period, the Committee may
adjust the deadline for the submission of enrollment forms to reflect its
determination.
2.3    Termination of a Participant’s Eligibility.  If the Committee determines
that an Employee Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
or that the inclusion of Directors in this Plan could jeopardize the status of
this Plan as a plan intended to be “unfunded” and “maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1), the Committee shall have the right, in
its sole discretion, to (i) prevent the Participant from making future deferral
elections, and/or (ii) take further action that the Committee deems appropriate.
Notwithstanding the foregoing, in the event of a Termination of the Plan, the

-8-





--------------------------------------------------------------------------------






termination of the affected Participant’s eligibility for participation in the
Plan shall not be governed by this Section 2.3, but rather shall be governed by
Section 11.1. In the event that a Participant is no longer eligible to defer
compensation under this Plan, the Participant’s Account Balance shall continue
to be governed by the terms of this Plan until such time as the Participant’s
Account Balance is paid in accordance with the terms of this Plan.
ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/Vesting/Crediting/Taxes
3.1    Minimum Deferrals. 
(a)    Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Commissions, Bonus,
Performance Shares, Restricted Stock Units, and/or Director Fees, in the
following minimum percentages for each deferral elected (each, the “Minimum
Permissible Percentage”):
Deferral
Minimum Permissible Percentage
Base Salary
5%
Commissions
5%
Bonus
5%
Performance Shares
100% per vesting tranche
Restricted Stock Units
100% per vesting tranche
Director Fees
5%

Notwithstanding the foregoing, the Committee, in its sole discretion, may
establish such other Minimum Permissible Percentage of Base Salary, Commissions,
Bonus, Performance Shares, Restricted Stock Units, and/or Director Fees that may
be elected to be deferred by one or more classes of Participants for any Plan
Year.
In addition to the Minimum Permissible Percentage amounts set forth above, the
Committee may determine in its discretion that elections to defer Base Salary,
Commissions, Performance Shares, Restricted Stock Units, Bonuses or Director
Fees shall only be effective to the extent that a specified minimum dollar
amount of Base Salary, Commissions, Performance Shares, Restricted Stock Units,
Bonuses or Directors Fees is expected to be deferred; for example, the Committee
may determine that an election to defer a portion of a Participant’s Bonus under
the Annual Incentive Plan shall only be effective if a minimum dollar amount,
such as $2,000, is expected to be deferred. If the Committee determines, in its
sole discretion, prior to the beginning of a Plan Year that a Participant has
made an election for less than the stated minimum amounts, or in an otherwise
impermissible amount, or if no election is made, the amount deferred shall be
zero.

-9-





--------------------------------------------------------------------------------






(b)    Participation After Commencement of Plan Year. Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, unless the Committee establishes different proration rules, any
minimum Annual Deferral Amount shall be an amount equal to any minimum
established by the Plan or the Committee multiplied by a fraction, the numerator
of which is the number of complete months remaining in the Plan Year and the
denominator of which is 12.
3.2    Maximum Deferrals. 
(a)    Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Commissions, Bonus,
Performance Shares, Restricted Stock Units, and/or Director Fees, up to the
following maximum percentages for each deferral elected (each, the “Maximum
Permissible Percentage”), provided that, if necessary for the purpose of
allowing enough remaining undeferred compensation to fund any necessary
withholdings for taxes or benefits, the Committee may, in its sole discretion,
establish lesser amounts for one or more classes of Participants:
Deferral
Maximum Permissible Percentage
Base Salary
75%
Commissions
100%
Bonus
100%
Performance Shares
100% per vesting tranche
Restricted Stock Units
100% per vesting tranche
Director Fees
100%

Notwithstanding the foregoing, the Committee, in its sole discretion, may
establish such other Maximum Permissible Percentage of Base Salary, Commissions,
Bonus, Performance Shares, Restricted Stock Units, and/or Director Fees that may
be elected to be deferred by one or more classes of Participants for any Plan
Year.
(b)    Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount shall be limited to the amount of eligible compensation not yet
earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form to the Committee for acceptance, except to the
extent permissible under Code Section 409A and related Treasury guidance or
Regulations.
3.3    Election to Defer; Effect of Election Form. 
(a)    First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the

-10-





--------------------------------------------------------------------------------






Committee deems necessary or desirable under the Plan. For these elections to be
valid, the Election Form must be completed and signed by the Participant, timely
delivered to the Committee (in accordance with Section 2.2 above) and accepted
by the Committee.
(b)    Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
a new Election Form to the Committee, in accordance with its rules and
procedures, before the end of the Company’s fiscal year preceding the Plan Year
for which the election is made, or before such other deadline established by the
Committee to the extent such other deadline complies with the requirements of
Code Section 409A and related Treasury guidance or Regulations. If no such
Election Form is timely delivered for a Plan Year, the Annual Deferral Amount
shall be zero for that Plan Year.
(c)    Performance-Based Compensation. Notwithstanding the foregoing, the
Committee may, in its sole discretion, determine that an irrevocable deferral
election pertaining to performance-based compensation may be made by the
Participant’s timely delivering an Election Form to the Committee, in accordance
with its rules and procedures, no later than six 6 months before the end of the
performance service period. “Performance-based compensation” shall mean
Compensation that qualifies as performance-based compensation under Treasury
Regulations Section 1.409A-1(e), as determined by the Committee.
3.4    Withholding and Crediting of Annual Deferral Amounts. 
(a)    For each Plan Year, the Base Salary portion of the Annual Deferral Amount
shall be withheld from each regularly scheduled Base Salary payment in equal
amounts, as adjusted from time to time for increases and decreases in Base
Salary. The Bonus, Commission, Performance Shares, Restricted Stock Units,
and/or Director Fees portion of the Annual Deferral Amount shall be withheld at
the time these amounts are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself. Annual Deferral Amounts
shall be credited to the Participant’s Annual Account for such Plan Year at the
time such amounts would otherwise have been paid to the Participant.
(b)    Any paydays relating to periods of service that cross-over the calendar
year end shall be covered by the Participant’s deferral election in effect for
the later year, consistent with the default rules under Treasury Regulations
Section1.409A-2(a)(13).
3.5    Company Contribution Amount. 
(a)    An Employer is not generally required to make Employer Contributions to
this Plan. Employer Contributions may be made, however, as provided under the
following subsections of this Section and Section 3.6.

-11-





--------------------------------------------------------------------------------






(b)    For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.
(c)    For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it decides, in its discretion, to contribute to
any Participant’s Annual Account under this Plan, which amount shall be part of
the Participant’s Company Contribution Amount for that Plan Year. The amount so
credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive a Company
Contribution Amount for that Plan Year. The Company Contribution Amount
described in this Section 3.5(c), if any, shall be credited to the Participant’s
Annual Account for the applicable Plan Year on a date or dates to be determined
by the Committee, in its sole discretion.
3.6    Company Restoration Matching Amount.  A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount, which is determined by the
Committee to make up for a reduction in the Participant’s match in the 401(k)
Plan for the Plan Year, if any, due to the Participant’s deferral of Base
Salary, Commissions, and Bonus into this Plan for the Plan Year. In order to be
eligible for a Company Restoration Matching Amount, a Participant must
contribute the maximum amount that he or she is eligible to contribute to the
401(k) Plan year that corresponds to the Plan Year of this Plan. The amount of
the Company Restoration Matching Amount shall be computed by determining the
increase in the Participant’s eligible compensation (the “Increase”) under the
401(k) Plan for the Plan Year that would have occurred, absent the Participant’s
election to participate in this Plan; the Company Restoration Matching Amount
equals the additional matching contribution to the 401(k) Plan that would have
occurred if the Participant’s eligible compensation had been increased by the
Increase and the Participant had deferred that portion of the Increase into the
401(k) Plan that would have resulted in the maximum matching contribution by the
Company with respect to the Increase. For example, if (a) the maximum eligible
compensation under the 401(k) Plan for a Plan Year is $260,000, (b) the Company
matches 50% of the first 6% of eligible compensation contributed by a
Participant under the 401(k) Plan, and (c) eligible compensation under the
401(k) Plan is reduced to $220,000 because of the Participant’s deferral
election under this Plan, the Company Restoration Matching Amount would be
$1,200 (or 50% of 6% of $40,000). The Participant’s Company Restoration Matching
Amount, if any, shall be credited to the Participant’s Annual Account for the
applicable Plan Year on a date or dates to be determined by the Committee, in
its sole discretion.
3.7    Crediting of Amounts after Benefit Distribution.  Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a

-12-





--------------------------------------------------------------------------------






Participant has elected to defer in accordance with Section 3.3, (ii) the
Company Contribution Amount, or (iii) the Company Restoration Matching Amount,
would otherwise be credited to the Participant’s Account Balance, such amounts
shall not be credited to the Participant’s Account Balance, but shall be paid to
the Participant in a manner determined by the Committee, in its sole discretion.
3.8    Vesting. 
(a)    A Participant shall at all times be 100% vested in his or her deferrals
of Base Salary, Commissions, Performance Shares, Restricted Stock Units, Bonus
and Director Fees, as applicable, plus Deemed Earnings thereon.
(b)    A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Contribution Amounts, plus Deemed Earnings
thereon, in accordance with the vesting schedule(s) set forth in his or her Plan
Agreement, employment agreement or any other agreement entered into between the
Participant and his or her Employer. If not addressed in such agreements, a
Participant shall vest in the portion of his or her Account Balance attributable
to any Company Contribution Amounts, plus Deemed Earnings thereon, in accordance
with the vesting schedule declared by the Committee in its sole discretion.
(c)    A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Restoration Matching Amounts, plus Deemed
Earnings thereon, only to the extent that the Participant would be vested in
such amounts under the provisions of the 401(k) Plan, as determined by the
Committee in its sole discretion.
3.9    Crediting/Debiting of Account Balances.  In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:
(a)    Measurement Funds. The Committee shall select from time to time certain
mutual funds, insurance company separate accounts, indexed rates or other
methods (the “Measurement Funds”) for purposes of crediting or debiting
additional amounts to Participants’ Account Balances. The Committee may
discontinue, substitute or add a Measurement Fund, provided however, that any
decision to retain, discontinue or substitute a Measurement Fund shall be made
in good faith. Any discontinuance of a Measurement Fund will take effect not
earlier than the first day of the first calendar quarter that begins at least 30
days after the day on which the Committee gives Participants advance written
notice of such change, unless such advance notice cannot be given due to reasons
beyond the control of the Company or the Committee, in which case notice of the
change shall be given as soon as administratively practical.

-13-





--------------------------------------------------------------------------------






(b)    Company Stock Fund. With respect to the deferral of Performance Shares
and Restricted Stock Units, unless otherwise specifically provided by the
Committee, such deferrals may be only credited to a Measurement Fund denominated
in units of common stock of the Company, and distributions from such fund shall
only be made in shares of such stock.
(c)    Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3 above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into a default Measurement Fund
which is selected by the Committee and identified prior to such allocation in
Plan communication materials. A Participant may (but is not required to) elect,
by submitting an Election Form to the Committee that is accepted by the
Committee or by any other procedure approved by the Committee, to add or delete
one or more Measurement Fund(s) to be used to determine the amounts to be
credited or debited to the Participant’s Account Balance, or to change the
portion of the Participant’s Account Balance allocated to each previously or
newly elected Measurement Fund. If an election is made in accordance with the
previous sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.
(d)    Proportionate Allocation. In making any election described in
Section 3.9(c) above, the Participant shall specify on the Election Form, in
increments of one percent (1%), the percentage of his or her Account Balance or
Measurement Fund, as applicable, to be allocated/reallocated.
(e)    Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.
(f)    No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and Participants’ elections of any such
Measurement Fund, the allocations of their Account Balances thereto, and the
calculation of additional amounts and the crediting or debiting of such amounts
to the Account Balances, shall not be considered or construed in any manner as
an actual investment of their Account Balances in any such Measurement Fund. In
the event that the Company (or any other Employer) or the trustee of the Trust,
in its own discretion, decides to invest funds in any or all of the investments
on which the Measurement Funds are based, no Participant shall have any rights
in or to such investments themselves. Without limiting the foregoing, a
Participant’s

-14-





--------------------------------------------------------------------------------






Account Balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company or the Trust;
all Participants shall at all times remain general unsecured creditors of the
Company or any other Employer.
3.10    FICA and Other Taxes. 
(a)    Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus Amounts
that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.10.
(b)    Company Restoration Matching Amounts and Company Contribution Amounts.
When a Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary and/or Bonus that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes (or other required withholdings) on such amounts. If necessary,
the Committee may reduce the vested portion of the Participant’s Company
Restoration Matching Amount or Company Contribution Amount, as applicable, in
order to comply with this Section 3.10.
(c)    Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.
ARTICLE 4
Scheduled Distribution; Unforeseeable Financial Emergencies
4.1    Scheduled Distribution.  In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution with respect to (i) all or a portion of the Annual
Deferral Amount not relating to Performance Shares or Restricted Stock Units
(the “Cash Deferral Portion”), either in (A) a lump sum payment equal to the
Cash Deferral Portion, plus Deemed Earnings thereon, calculated as of the close
of business on or around the Scheduled Distribution Date (as defined below), as
determined by the Committee, or (B) pursuant to an Annual Installment Method of
5 years, in accordance with the Participant’s election; and/or (ii) all or a
portion of the Annual Deferral Amount relating to Performance Shares or
Restricted Stock Units (the “Equity Deferral Portion”), in a lump sum payment
equal to the Equity Deferral Portion, plus Deemed Earnings thereon, calculated
as of the close of business on or around

-15-





--------------------------------------------------------------------------------






the Scheduled Distribution Date, as determined by the Committee. If the
Participant does not make an election with respect to the form of payment for a
Scheduled Distribution with respect to any Cash Deferral Portion (the
“Applicable Scheduled Distribution”), then the Participant shall be deemed to
have elected to receive such distribution as a lump sum payment. Subject to the
other terms and conditions of this Plan, (a) an Applicable Scheduled
Distribution shall be paid or begin to be paid out (as applicable) during the 60
day period commencing immediately after the first day of any month of the Plan
Year designated by the Participant, and (b) a Scheduled Distribution with
respect to any Equity Deferral Portion shall be paid out at the time determined
by the Committee during the Plan Year designated by the Participant (in either
case, the “Scheduled Distribution Date”). In any event, the Plan Year designated
by the Participant with respect to any Cash Deferral Portion must be at least
three Plan Years after the end of the Plan Year to which the Participant’s
deferral election described in Section 3.3 relates, and the Plan Year designated
by the Participant with respect to any Equity Deferral Portion must be at least
three Plan Years after the end of the Plan Year in which the applicable equity
compensation is scheduled to vest, as set forth in the related Election Form.
4.2     Changes to Scheduled Distributions.  A Participant may elect to postpone
a Scheduled Distribution described in Section 4.1 above and/or change the form
of payment of an Applicable Scheduled Distribution by submitting a new Scheduled
Distribution Election Form to the Committee in accordance with the following
criteria:
(a)    Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least 12 months prior to the
Participant’s previously designated Scheduled Distribution Date;
(b)    The Participant must select a new Scheduled Distribution Date that is the
first day of a Plan Year and is at least five years after the previously
designated Scheduled Distribution Date; and
(c)    The election of the new Scheduled Distribution Date shall have no effect
until at least 12 months after the date on which the election is made.
For purposes of applying the requirements above, the right to receive
installment payments shall be treated as the entitlement to a single payment.
The Committee shall interpret all provisions relating to an election described
in this Section 4.2 in a manner that is consistent with Code Section 409A and
related Treasury guidance or Regulations. The Scheduled Distribution Election
Form most recently accepted by the Committee in accordance with the criteria set
forth above shall govern the related Scheduled Distribution.



-16-





--------------------------------------------------------------------------------






4.3    Unforeseeable Emergencies. 
(a)    Notwithstanding any contrary Plan provision, if a Participant experiences
an Unforeseeable Emergency, the Participant may petition the Committee to
receive a partial or full payout under the Plan, subject to the provisions set
forth below.
(b)    The payout, if any, under the Plan shall not exceed the lesser of (i) the
vested portion of the Participant’s unpaid Account Balance, calculated as of the
close of business on or around the date on which the amount becomes payable, as
determined by the Committee, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. Notwithstanding the foregoing, a Participant may not receive a
payout under the Plan to the extent that the Unforeseeable Emergency is or may
be relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.
(c)    If the Committee, in its sole discretion, approves a Participant’s
petition for payout under the Plan, the Participant shall receive the payout
within 60 days of the date of such approval, and the Participant’s deferral
election for that year under the Plan shall be terminated as of the date of such
approval.
(d)    In addition, a Participant’s deferral elections under this Plan shall be
terminated to the extent the Committee determines, in its sole discretion, that
termination of such Participant’s deferral elections is required pursuant to
Treasury Regulations Section1.401(k)-1(d)(3) for the Participant to obtain a
hardship distribution from an Employer’s 401(k) Plan. If the Committee
determines, in its sole discretion, that a termination of the Participant’s
deferrals is required in accordance with the preceding sentence, the
Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.
(e)    Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to a payout and/or termination of deferrals under this
Section 4.3 in a manner that is consistent with Code Section 409A and related
Treasury guidance and Regulations.
ARTICLE 5
Change in Control Benefit
5.1    Change in Control Benefit.  A Participant, in connection with his or her
commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit upon the
occurrence of a Change in Control, which shall be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around

-17-





--------------------------------------------------------------------------------






the Participant’s Benefit Distribution Date, as determined by the Committee, or
(ii) to have his or her Account Balance remain in the Plan upon the occurrence
of a Change in Control and to have his or her Account Balance remain subject to
the terms and conditions of the Plan. If a Participant does not make any
election with respect to the payment of the Change in Control Benefit, then such
Participant’s Account Balance shall remain in the Plan upon a Change in Control
and shall be subject to the terms and conditions of the Plan.
5.2    Payment of Change in Control Benefit.  Notwithstanding any contrary Plan
provision, including, but not limited to, Article 4, the Change in Control
Benefit, if any, shall be paid to the Participant in a lump sum no later than 60
days after the Participant’s Benefit Distribution Date. The Committee shall
interpret all provisions in this Plan relating to a Change in Control Benefit in
a manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.
ARTICLE 6
Termination Benefit
6.1    Termination Benefit.  Notwithstanding any contrary Plan provision,
including, but not limited to, Article 4, and subject to Section 6.3, a
Participant who incurs a Termination (a “Terminated Participant”) shall receive,
as a Termination Benefit, the vested portion of his or her Account Balance that
is not then in pay status, calculated as of the close of business on or around
the Participant’s Benefit Distribution Date, as determined by the Committee.
6.2    Payment of Termination Benefit. 
(a)    In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
or applicable portion(s) thereof for such Plan Year (each, an “Applicable Annual
Account”) will be paid, as set forth on the related Election Form. The
Participant may elect to receive an Applicable Annual Account in the form of a
lump sum or pursuant to an Annual Installment Method of 5, 10 or 15 years;
provided, however, that any Applicable Annual Account relating to Performance
Shares or Restricted Stock Units shall be payable only in the form of a lump
sum. If a Participant does not make any election with respect to the payment of
an Applicable Annual Account, then the Participant shall be deemed to have
elected to receive such payment in the form of a lump sum.
(b)    A Participant may change the form of payment for an Applicable Annual
Account not relating to Performance Shares or Restricted Stock Units by
submitting a new Election Form to the Committee in accordance with the following
criteria:
(i)    The new Election Form shall have no effect until at least twelve (12)
months after the date on which it is accepted by the Committee; and

-18-





--------------------------------------------------------------------------------






(ii)    Each payment related to the Applicable Annual Account shall be delayed
at least five years from the previously scheduled Benefit Distribution Date for
such account.
For purposes of applying the requirements above, the right to receive
installment payments shall be treated as the entitlement to a single payment.
The Committee shall interpret all provisions relating to an election described
in this Section 6.2 in a manner that is consistent with Code Section 409A and
related Treasury guidance or Regulations. The Election Form most recently
accepted by the Committee in accordance with the criteria set forth above shall
govern the payout of the Applicable Annual Account.
(c)    The lump sum payment shall be made, or installment payments shall
commence, as applicable, no later than 60 days after the Benefit Distribution
Date. Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Applicable Annual Account and shall be paid no
later than 60 days after each anniversary of the Benefit Distribution Date.
6.3    Small Account Balances.  Notwithstanding any contrary Plan provision, if
the value of a Terminated Participant’s vested Account Balance as of his or her
Benefit Distribution Date (as defined in Section 1.8(a)) is less than or equal
to the applicable limit under Code Section 402(g) that is in effect at such
time, payment of such vested Account Balance (including any amounts already in
pay status) automatically shall be made in the form of a lump sum no later than
60 days after the Benefit Distribution Date, provided, that such payment results
in the termination and liquidation of the Participant’s interest under the Plan
(and under any other arrangements with which the Plan must be aggregated
pursuant to Treasury Regulations Section 1.409A-1(c)(2)). The Committee shall
interpret all provisions relating to a cashout under this Section 6.3 in a
manner that is consistent with Code Section 409A and related Treasury guidance
or Regulations.
ARTICLE 7
Disability Benefit
7.1    Disability Benefit.  Notwithstanding any contrary Plan provision,
including, but not limited to, Article 4, a Participant who incurs a Disability
shall receive, as a Disability Benefit, the vested portion of his or her Account
Balance that is not then in pay status, calculated as of the close of business
on or around the Participant’s Benefit Distribution Date, as determined by the
Committee.
7.2    Payment of Disability Benefit. 
(a)    The Participant’s Disability Benefit shall be paid in the form in which
the Participant elected or was deemed to have elected to receive his or her
Termination Benefit for each Applicable Annual Account in accordance with
Section 6.2(a); provided, however, that any

-19-





--------------------------------------------------------------------------------






Applicable Annual Account relating to Performance Shares or Restricted Stock
Units shall be payable only in the form of a lump sum.
(b)    The lump sum payment shall be made, or installment payments shall
commence, as applicable, no later than 60 days after the Benefit Distribution
Date. Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Applicable Annual Account and shall be paid no
later than 60 days after each anniversary of the Benefit Distribution Date.
ARTICLE 8
Death Benefit
8.1    Death Benefit.  Notwithstanding any contrary Plan provision, including,
but not limited to, Article 4, a Participant’s Beneficiary(ies) shall receive a
Death Benefit upon the Participant’s death which will be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
or around the Participant’s Benefit Distribution Date, as determined by the
Committee. A copy of the related death notice or other sufficient documentation
must be filed with and approved by the Committee.
8.2    Payment of Death Benefit.  The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than 90 days after
the Participant’s Benefit Distribution Date.
ARTICLE 9
Beneficiary Designation
9.1    Beneficiary.  Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
9.2    Beneficiary Designation; Change; Spousal Consent.  A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her Spouse as a Beneficiary, spousal
consent is required and shall be provided in a form designated by the Committee,
executed by such Participant’s Spouse and returned to the Committee. Any spousal
consent required under the Plan shall be valid only with respect to the Spouse
who signed the spousal consent. Upon the acceptance by the Committee of a

-20-





--------------------------------------------------------------------------------






new Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.
9.3    Acknowledgment.  No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.
9.4    No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving Spouse. If the Participant has no
surviving Spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate (on behalf of the estate).
9.5    Doubt as to Beneficiary.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.
9.6    Discharge of Obligations.  The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.
ARTICLE 10
Leave of Absence
10.1    Paid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, (i) the Participant shall continue to
be considered eligible for the benefits provided in Articles 4, 5, 6, 7, or 8 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld during such paid leave of absence in
accordance with Section 3.3.
10.2    Unpaid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
separation from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, such Participant
shall continue to be eligible for the benefits provided in Articles 4, 5, 6, 7,
or 8 in accordance with the provisions of those Articles. However, the
Participant shall be excused from

-21-





--------------------------------------------------------------------------------






fulfilling his or her Annual Deferral Amount commitment that would otherwise
have been withheld during the period during which the unpaid leave of absence is
taken. If a Participant returns from the leave of absence during the Plan Year
in which leave of absence began, the Participant’s deferral election shall be
immediately reinstated for the remainder of the year with respect to eligible
compensation earned subsequent to the return from the leave of absence. In
addition, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.3 above.
10.3    Leaves Resulting in Separation from Service.  In the event that a
Participant’s leave of absence from his or her Employer constitutes a separation
from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, the Participant’s
vested Account Balance shall be distributable to the Participant in accordance
with Article 6 of this Plan.
ARTICLE 11
Termination of Plan, Amendment or Modification
11.1    Termination of Plan.  Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to Terminate the Plan,
either entirely or with respect to one or more Employers participating in the
Plan. Such action shall be taken by the Board or its delegate. In the event of a
Termination of the Plan, the Measurement Funds available to Participants
following the Termination of the Plan shall be comparable in number and type to
those Measurement Funds available to Participants in the Plan Year preceding the
Plan Year in which the Termination of the Plan is effective. Following a
Termination of the Plan, Participant Account Balances shall remain in the Plan
until the Participant becomes eligible for the benefits provided in Articles 4,
5, 6, 7, or 8 in accordance with the provisions of those Articles. The
Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations, during the 30 days preceding or within 12 months following a Change
in Control, the Company shall be permitted to (i) terminate the Plan, and
(ii) distribute the vested Account Balances to Participants in a lump sum no
later than 12 months after the Change in Control, provided that all other
substantially similar arrangements sponsored by such Company are also terminated
and all balances in such arrangements are distributed within 12 months of the
termination of such arrangements.

-22-





--------------------------------------------------------------------------------






11.2    Amendment. 
(a)    The Company, acting through the Board or a delegate of the Board, may, at
any time, amend or modify the Plan in whole or in part with respect to the
Company or a particular Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 11.2
or Section 12.2 of the Plan shall be effective.
(b)    Notwithstanding any provision of the Plan to the contrary, in the event
that the Company determines that any provision of the Plan may cause amounts
deferred under the Plan to become immediately taxable to any Participant under
Code Section 409A and related Treasury guidance or Regulations, the Company may
(i) adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A and related Treasury guidance or Regulations.
11.3    Plan Agreement.  Despite the provisions of Sections 11.1 and 11.2 above,
if a Participant’s Plan Agreement contains benefits or limitations that are not
in this Plan document, the Company may only amend or terminate such provisions
with the written consent of the Participant.
11.4    Effect of Payment.  The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6, 7, or 8 of the Plan shall completely discharge
all obligations to a Participant and his or her designated Beneficiaries under
this Plan, and the Participant’s Plan Agreement shall terminate.
ARTICLE 12
Administration
12.1    Committee Duties.  Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.

-23-





--------------------------------------------------------------------------------






12.2    Administration Upon Change in Control.  Within 120 days following a
Change in Control, an independent third party administrator (the
“Administrator”) may be selected by the individual who, immediately prior to the
Change in Control, was the Company’s Chief Executive Officer (the “Ex-CEO”). The
Committee, as constituted prior to the Change in Control, shall continue to be
the Administrator until the earlier of (i) the date on which such independent
third party is selected and approved, or (ii) the expiration of the 120 day
period following the Change in Control. If an independent third party is not
selected within 120 days of such Change in Control, the Committee, as described
in Section 12.1 above, shall be the Administrator. The Administrator shall have
the discretionary power to determine all questions arising in connection with
the administration of the Plan and the interpretation of the Plan, including,
but not limited to, benefit entitlement determinations; provided, however, upon
and after the occurrence of a Change in Control, the Administrator shall have no
power to direct the investment of Plan assets or select any investment manager
or custodial firm for the Plan. Upon and after the occurrence of a Change in
Control, the Company must: (1) pay all reasonable administrative expenses and
fees of the Administrator; (2) indemnify the Administrator against any costs,
expenses and liabilities including, without limitation, attorney’s fees and
expenses arising in connection with the performance of the Administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Administrator or its employees or agents; and (3)
supply full and timely information to the Administrator on all matters relating
to the Plan, the Participants and their Beneficiaries, the Account Balances of
the Participants, the date and circumstances of the Termination, Disability, or
death of the Participants, and such other pertinent information as the
Administrator may reasonably require. Upon and after a Change in Control, the
Administrator may be terminated (and a replacement appointed) by the Ex-CEO.
Upon and after a Change in Control, the Administrator may not be terminated by
the Company.
12.3    Agents.  In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.
12.4    Binding Effect of Decisions.  Any decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder, shall be final and
conclusive and binding upon all persons or entities having any interest in the
Plan, and shall be given the maximum possible deference permitted by law.
12.5    Indemnity of Committee.  All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

-24-





--------------------------------------------------------------------------------






12.6    Employer Information.  To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Termination, Disability, or
death of its Participants, and such other pertinent information as the Committee
or Administrator may reasonably require.
ARTICLE 13
Other Benefits and Agreements
13.1    Coordination with Other Benefits.  The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE 14
Claims Procedures
14.1    Presentation of Claim.  Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”), or his or her representative who is duly authorized in writing by
the Claimant to act on his or her behalf (an “Authorized Representative”), may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant under the Plan. The claim must state with
particularity the determination desired by the Claimant.
14.2    Notification of Decision. 
(a)    General. If a Claimant’s written claim for benefits (other than benefits
due to a Disability (a “Disability Claim”)) under the Plan is denied in whole or
in part, the Committee will provide written notice of such denial to the
Claimant within a reasonable period of time, but no later than 90 calendar days
after the Committee’s receipt of the claim, unless the Committee, in its
discretion, determines that special circumstances necessitate an extension of up
to 90 additional calendar days to review the claim, in which case the Claimant
will be notified in writing of the extension before the end of the initial
90-day period, the special circumstances necessitating the extension and the
date by which the Committee expects to render its decision on the claim.
(b)    Disability Claim. If a Claimant’s Disability Claim under the Plan is
denied in whole or in part, the Committee will provide written notice of such
denial to the Claimant within a reasonable period of time, but no later than 45
calendar days after the Committee’s receipt of the

-25-





--------------------------------------------------------------------------------






Disability Claim, unless the Committee, in its discretion, determines that
matters beyond its control necessitate an extension of up to 30 additional
calendar days to review the Disability Claim, in which case the Claimant will be
notified in writing of the extension before the end of the initial 45-day
period. If the Committee determines that a decision on the Disability Claim
cannot be made within the first 30-day extension period due to matters beyond
its control, the time period for making the decision may be further extended for
an additional 30 calendar days. If such an additional extension is necessary,
the Committee shall notify the Claimant before the end of the initial 30-day
extension period. Any notice of extension shall indicate the circumstances
necessitating the extension of time, the date by which the Committee expects to
render a decision on the Disability Claim, the specific standards on which such
entitlement to a benefit is based, any unresolved issues that prevent a decision
on the Disability Claim and any additional information needed to resolve those
issues. The Claimant will be provided a minimum of 45 calendar days to submit
any such additional information to the Committee. In the event that a 30-day
extension is necessary due to the Claimant’s failure to submit information
necessary to decide the Disability Claim, the period for furnishing a notice of
decision shall be tolled from the date on which the notice of the extension is
sent to the Claimant until the earlier of the date the Claimant responds to the
request for additional information or the response deadline
(c)    Contents of Notice of Denial. If a Claimant’s claim for benefits under
the Plan is denied, the notice of denial shall contain the following
information:
(i)    The specific reason or reasons for the denial in plain language;
(ii)    A specific reference to the pertinent Plan provisions on which the
denial was based;
(iii)    A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary;
(iv)    An explanation of the claims review procedures set forth in
Sections 14.3 and 14.4, as applicable, and the time limits applicable to such
procedures; and
(v)    A statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following an adverse determination upon review.
(vi)    In the case of a denial of a Disability Claim, the notice also shall
include a statement that the Committee will provide to the Claimant, upon
request and free of charge, a copy of any internal rule, guideline, protocol or
other similar criterion that was relied upon in denying the Disability Claim.



-26-





--------------------------------------------------------------------------------






14.3    Review of a Denied Claim. 
(a)    General. A Claimant whose claim for benefits (other than a Disability
Claim) under the Plan has been wholly or partially denied, or his or her
Authorized Representative, may appeal the denial by filing an appeal in writing
to the Committee within 60 calendar days after the Claimant’s receipt of the
notice of denial. A Claimant who timely appeals a claim denial will have the
opportunity, upon request and free of charge, to have reasonable access to and
copies of all documents, records and other information relevant to the
Claimant’s claim, as determined by the Committee. The Claimant may submit
written comments, documents, records and other information relating to his or
her claim with the appeal. The Committee will review all comments, documents,
records and other information submitted by the Claimant relating to the claim,
regardless of whether such information was submitted or considered in the
initial claim determination. The Committee shall make a decision on the
Claimant’s appeal within a reasonable period of time, but no later than 60
calendar days after receiving the appeal, unless the Committee, in its
discretion, determines that special circumstances necessitate an extension of up
to 60 additional calendar days to review the appeal, in which case the Claimant
will be notified in writing of the extension before the end of the initial
60-day period, the special circumstances necessitating the extension and the
date by which the Committee expects to render its decision on the appeal.
(b)    Disability Claim. A Claimant whose Disability Claim under the Plan has
been wholly or partially denied, or his or her Authorized Representative, may
appeal the denial by filing an appeal in writing to the Committee within 180
calendar days after the Claimant’s receipt of the notice of denial. A Claimant
who timely appeals a Disability Claim denial will have the opportunity, upon
request and free of charge, to have reasonable access to and copies of all
documents, records and other information relevant to the Claimant’s Disability
Claim, as determined by the Committee. The Claimant may submit written comments,
documents, records and other information relating to his or her Disability Claim
with the appeal. The Committee will review all comments, documents, records and
other information submitted by the Claimant relating to the Disability Claim,
regardless of whether such information was submitted or considered in the
initial claim determination. The review of the appeal shall be conducted by the
Committee (exclusive of the person who made the initial adverse decision or such
person’s subordinate). In reviewing the appeal, the Committee shall: (i) not
afford deference to the initial denial of the Disability Claim, (ii) consult a
health care professional who has appropriate training and experience in the
field of medicine relating to the Claimant’s Disability and who was neither
consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify any medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Committee shall
make a decision on the Claimant’s appeal within a reasonable period of time, but
no later than 45 calendar days after receiving the appeal, unless the Committee,
in its discretion, determines that special circumstances necessitate an
extension of up to

-27-





--------------------------------------------------------------------------------






45 additional calendar days to review the appeal, in which case the Claimant
will be notified in writing of the extension before the end of the initial
45-day period, the special circumstances necessitating the extension and the
date by which the Committee expects to render its decision on the appeal.
(c)    Contents of Notice. If the Claimant’s appeal is denied in whole or part,
the Committee shall provide written notice to the Claimant of such denial. The
written notice shall include the following information:
(i)    The specific reason or reasons for the denial;
(ii)    A specific reference to the pertinent Plan provisions on which the
denial was based;
(iii)    A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the Claimant’s claim, as determined by the
Committee; and
(iv)    A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.
(v)    In the case of a denial of an appealed Disability Claim, the notice also
will include a statement that the Committee will provide to the Claimant, upon
request and free of charge, a copy of any internal rule, guideline, protocol or
other similar criterion relied upon in making the decision.
14.4    Arbitration/Interest on Unpaid Amounts/Controlling Law. 
(a)    A Claimant whose claim for benefits (other than a Disability Claim) under
the Plan has been denied on appeal (as described in Section 14.3), or his or her
Authorized Representative, may submit the controversy to final and binding
arbitration pursuant to the then most applicable Rules of the American
Arbitration Association (“AAA”); provided, however, that unless the parties
otherwise agree, the arbitration shall be before a single arbitrator selected
either by mutual agreement or, failing agreement, from a list of seven
arbitrators provided by AAA, (1) four of whom shall be retired judges of the
Superior or Appellate Courts of California who are residents of Santa Clara,
counties adjoining to Santa Clara County, or San Francisco County, and, if such
list exists at the time of the dispute, who are members of the Independent List
of Retired Judges, and (2) three of whom shall be members of the National
Academy of Arbitrators, resident in Santa Clara, counties adjoining to Santa
Clara County, or San Francisco County. In the event the parties are unable to
agree upon such an arbitrator from such list of seven, each party shall strike
one name in turn with the first to strike being chosen by lot. When only one
name remains, that person shall be

-28-





--------------------------------------------------------------------------------






the parties’ arbitrator. Notwithstanding any contrary Plan provision, the
parties hereto expressly waive their rights, if any, to have such matters heard
by a jury or a judge, whether in state or federal court. The cost of the
arbitration, including, but not limited to, any reasonable legal fees or other
expenses incident thereto incurred in connection with such arbitration, shall be
borne by the Employer unless the arbitrators(s) determines that the Claimant’s
claim is frivolous, in which case the Claimant shall bear his own legal fees. In
the arbitration the Committee’s decision on appeal shall be upheld unless the
arbitrator(s) determine that the decision constitutes an abuse of discretion.
(b)    The Employer agrees to pay interest on any amounts payable to a
Participant or Beneficiary under this Plan which are not paid within 30 days
after the date when due and on any money judgment which is awarded to the
Participant or Beneficiary following a proceeding to enforce any portion of this
Plan from the date that payments should have been made under this Plan. Such
interest shall be calculated at the prime rate offered by a bank designated by
the Committee, or its successor, from the date that payments should have been
made under this Plan to the time of actual payment.
14.5    Exhaustion of Plan’s Claims and Review Procedures Required. No Claimant
or any representative thereof may institute any action or proceeding in any
state or federal court of law or equity with respect to any claim for benefits
under the Plan unless and until he or she has first exhausted the Plan’s claims
and review procedures described in Sections 14.1 through 14.3 for every issue
that he or she deems relevant with respect to such claim. Any such action must
be brought no later than nine (9) months after the Committee’s denial of the
claim on appeal, regardless of any state or federal statues establishing
provisions relating to limitations on actions.
ARTICLE 15
Trust
15.1    Establishment of the Trust.  In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may, in its sole discretion, establish a grantor trust (within
the meaning of subpart E, part I, subchapter J, chapter I, subtitle A of the
Code) by a trust agreement with a third party, the trustee, to which each
Employer may, in its discretion, contribute cash or other property, including
securities issued by the Company, to provide for the benefit payments under the
Plan.
15.2    Interrelationship of the Plan and the Trust.  The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

-29-





--------------------------------------------------------------------------------






15.3    Distributions From the Trust.  Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
ARTICLE 16
Miscellaneous
16.1    Unfunded Status of Plan.  The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
The foregoing notwithstanding, the Company makes no representation that the
benefits provided under the Plan will comply with Code Section 409A and makes no
undertaking to prevent Code Section 409A from applying to the benefits provided
under the Plan or to mitigate its effects on any deferrals or payments made
under the Plan.
16.2    Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
16.3    Designated Payment Date.  Notwithstanding any contrary Plan provision,
any payment that is scheduled to be made to a Participant under the Plan on a
date specified under the Plan (the “Designated Payment Date”) will be treated as
made on the Designated Payment Date if such payment is made either (a) on that
date or a later date that is no later than (i) the end of the Participant’s
taxable year that includes the Designated Payment Date, or (ii) if later, the
fifteenth (15th) calendar day of the third (3rd) calendar month immediately
following the Designated Payment Date; or (b) no earlier than thirty (30)
calendar days before the Designated Payment Date. In no event will the
Participant be permitted, directly or indirectly, to designate the taxable year
of such payment. For this purpose, if the date specified is only a designated
taxable year of the Participant or a period of time during such taxable year,
the date specified under the Plan is treated as the first day of such taxable
year or the first day of the period of time during such taxable year, as
applicable.
16.4    Employer’s Liability.  An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.

-30-





--------------------------------------------------------------------------------






16.5    No Guarantees Regarding Tax Treatment.  Participants (or their
Beneficiaries) will be responsible for all taxes with respect to any benefits
under the Plan. The Board, the Committee, the Company and any other Employer
make no guarantees regarding the tax treatment to any person of any deferrals or
payments made under the Plan. Participants (or their Beneficiaries) shall be
responsible for all taxes with respect to any benefits under the Plan and should
consult with their own qualified tax advisors.
16.6    Nonassignability.  Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a Spouse as a result of a property settlement or otherwise.
16.7    Not a Contract of Employment.  The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. The Participant’s participation in
the Plan shall not create a right to further employment with any Employer and
shall not interfere with any ability of any Employer to terminate the
Participant’s employment relationship at any time with or without cause.
16.8    Furnishing Information.  A Participant or his or her Beneficiary shall
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
16.9    Terms.  Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
16.10    Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

-31-





--------------------------------------------------------------------------------






16.11    Governing Law.  The Plan is intended to comply with the provisions of
Code Section 409A and related Treasury guidance and Regulations. Notwithstanding
any contrary Plan provision, the Plan will be construed, administered and
enforced in a manner that is consistent with such intent. The provisions of the
Plan also will be construed, administered and enforced in accordance with the
applicable provisions of ERISA, and to the extent not preempted by ERISA, with
the applicable laws of the State of California (other than its conflict of laws
provisions).
16.12    Notice.  Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Adobe Systems Incorporated
Attn: Senior Director of Compensation and Benefits
345 Park Avenue
San Jose, CA 95110-2704
A second copy shall also be sent to the General Counsel for the Company, at the
same address listed above. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
16.13    Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
16.14    Spouse’s Interest.  The interest in the benefits hereunder of a Spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such Spouse in any manner,
including but not limited to such Spouse’s will, nor shall such interest pass
under the laws of intestate succession.
16.15    Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
16.16    Incompetent.  If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or

-32-





--------------------------------------------------------------------------------






incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
16.17    Court Order.  Notwithstanding any contrary Plan provision, the
Committee is authorized to comply with any court order in any action in which
the Plan or the Committee has been named as a party, including any action
involving a determination of the rights or interests in a Participant’s benefits
under the Plan. Notwithstanding the foregoing, the Committee shall interpret
this provision in a manner that is consistent with Code Section 409A and other
applicable tax law. In addition, if necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a Spouse or former Spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee, in its
sole discretion, shall have the right to immediately distribute the Spouse’s or
former Spouse’s interest in the Participant’s benefits under the Plan to such
Spouse or former Spouse, as provided in Treasury Regulations
Section 1.409A-3(j)(4)(ii).
16.18    Distribution in the Event of Income Inclusion Under 409A.  If any
portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to meet the requirement of Code Section 409A and related Treasury guidance
or Regulations, the Participant may petition the Committee or Administrator, as
applicable, for a distribution of that portion of his or her Account Balance
that is required to be included in his or her income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Participant’s
Employer shall distribute to the Participant immediately-available funds in an
amount equal to the portion of his or her Account Balance required to be
included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
which amount shall not exceed the Participant’s unpaid vested Account Balance
under the Plan. If the petition is granted, such distribution shall be made
within 90 days of the date when the Participant’s petition is granted. Such a
distribution shall affect and reduce the Participant’s benefits to be paid under
this Plan. Notwithstanding the preceding sentences of this Section, if the
Committee determines that Code Section 409A requires that distribution of
Account Balances be automatic in order to comply with Code Section 409A, the
portion of a Participant’s Account Balance that fails to comply with the
requirements of Code Section 409A shall be automatically distributed.
16.19    Deduction Limitation on Benefit Payments.  If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent deemed necessary by the Employer to ensure that the entire
amount of any distribution from this Plan is deductible, the Employer may delay
payment of any amount that would otherwise be distributed from this Plan.

-33-





--------------------------------------------------------------------------------






Any amounts for which distribution is delayed pursuant to this Section shall
continue to be credited/debited with Deemed Earnings in accordance with
Section 3.9 above. The delayed amounts (and any amounts credited thereon) shall
be distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest date the Employer reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).
16.20    Errors in Deferrals or Distributions. In the event of an operational
error, including, but not limited to, an error involving deferral amounts,
overpayments or underpayments, such operational error shall be corrected in a
manner consistent with and as permitted by any correction procedures established
under Code Section 409A or related Treasury guidance or Regulations.
16.21    Apportionment of Costs and Duties.  All acts required of the Employers
under the Plan may be performed by the Company for itself and the other
Employers, and the costs of the Plan will be equitably apportioned by the
Committee among the Company and the other Employers. Whenever an Employer is
permitted or required under the terms of the Plan to do or perform any act,
matter or thing, it will be done and performed by any officer or employee of the
Employer who is thereunto duly authorized by the board of directors of the
Employer.
16.22    Insurance.  The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of a Participant, in such amounts and in such forms as the
Trust may choose. The Employers or the trustee of the Trust, as the case may be,
shall be the sole owner and beneficiary of any such insurance. The Participant
shall have no interest whatsoever in any such policy or policies. Any
application and procurement of insurance shall comply with Section 101(j) of the
Code, including the requirements requiring proper notification to and consent by
Participants. A Participant who has elected to be insured shall supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has signed this
restated Plan document on the date specified below.
Dated: November ___, 2014            Adobe Systems Incorporated
By: ____________________________
Title: VP, ERC & Rewards

-34-



